Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 1 of 23   PageID #: 255



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  FRANKLIN MAHUKA, JR., ET AL., )          CIVIL 19-00177 LEK-RT
                                )
            Plaintiffs,         )
                                )
       vs.                      )
                                )
  WILLIAM ALIA, Deputy          )
  Director, Department of       )
  Hawaiian Home Lands, et al., )
                                )
            Defendants.         )
  _____________________________ )



      ORDER GRANTING STATE DEFENDANTS’MOTION FOR JUDGMENT ON THE
    PLEADINGS AND DENYING PLAINTIFFS’ REQUEST FOR RECONSIDERATION

             On December 13, 2019, Defendants Department of

  Hawaiian Home Lands, State of Hawai`i (“DHHL”); William Aila,

  Deputy Director, DHHL; Jobie Masagatani, Director, DHHL; Dean T.

  Oshiro, Acting Administrator, Homestead Services Division, DHHL;

  Michael P. Kahikina, Commissioner, Hawaiian Homes Commission

  (“HHC”); Wren Wescoat, III, Commissioner, HHC; Randy Awo,

  Commissioner, HHC; Pauline Namu`o, Commissioner, HHC;

  Zachary Helm, Commissioner, HHC; Wallace A. Ishibashi,

  Commissioner, HHC; David B. Ka`apu, Commissioner, HHC; and the

  HHC (“State Defendants”) filed their Motion for Judgment on the

  Pleadings (“Motion”).     [Dkt. no. 41.]     Pro se Plaintiffs

  Frank Mahuka, Jr. and Joakim Mahuka (“Plaintiffs”) filed their

  Opposition to Motion for Judgment on the Pleadings (“Memorandum
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 2 of 23    PageID #: 256



  in Opposition”) on December 30, 2019, and the State Defendants

  filed their reply on January 31, 2020.        [Dkt. nos. 43, 44.] In

  light of the arguments presented in Plaintiffs’ Memorandum in

  Opposition, on May 5, 2020, this Court construed the Memorandum

  in Opposition as an untimely motion for reconsideration of this

  Court’s August 26, 2019 Order Granting in Part and Denying in

  Part Defendant the United States of America’s Motion to Dismiss

  (“8/26/19 Order”), [dkt. no. 40,1] and granted Plaintiffs

  additional leave to file a response to the Motion by May 15,

  2020.       [EO: Court Order Regarding Plaintiffs’ Opposition to the

  State Defendants’ Motion for Judgment on the Pleadings, filed

  May 5, 2020 (“5/5/20 EO”) (dkt. no. 61).]         On May 22, 2020 the

  State Defendants filed their response to the Memorandum in

  Opposition.      [Dkt. no. 62.]   On May 28, 2020, Plaintiffs filed

  their response to the 5/5/20 EO (“5/28/20 Response”).             [Dkt.

  no. 63.]      The Court finds this matter suitable for disposition

  without a hearing pursuant to Rule LR7.1(c) of the Local Rules

  of Practice for the United States District Court for the

  District of Hawaii (“Local Rules”).        The State Defendants’

  Motion is hereby granted, and the Memorandum in Opposition is




          1
         The 8/26/19 Order is also available at 2019 WL
  4017234. Although Plaintiffs were granted leave to file an
  amended complaint by September 23, 2019, [8/26/19 Order at
  10-11,] they did not do so.
                                       2
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 3 of 23     PageID #: 257



  denied to the extent it requests reconsideration of the 8/26/19

  Order, for the reasons set forth below.

                                  BACKGROUND

             The factual and procedural background are laid out in

  the 8/26/19 Order and will not be repeated in full here.                In

  pertinent part, Plaintiffs occupy a house (“the Property”)

  previously leased to Plaintiffs’ sister, Eyvette Mahuka, from

  DHHL.   Eyvette Mahuka surrendered the Property back to DHHL, and

  Plaintiffs received an order to vacate the Property.              See

  Verified Complaint for Declaratory and Injunctive Relief

  (“Complaint”), filed 4/8/19 (dkt. no. 1), at pg. 7.           Plaintiffs

  bring claims pursuant to 42 U.S.C. § 1983 for: a violation of

  the Takings Clause of the Fifth Amendment of the United States

  Constitution (“Count I”); [id. at pgs. 9-10;] and a due process

  violation under the Fifth and Fourteenth Amendments of the

  United States Constitution (“Count II”), [id. at pgs. 10-11].

  Plaintiffs seek declaratory and injunctive relief.          [Id. at

  pgs. 12-13.]

             In the instant Motion, the State Defendants move for

  judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) and

  (h)(2).   In the Memorandum in Opposition, Plaintiffs seek

  reconsideration of the 8/26/19 Order on the basis that the Court

  erred as a matter of law.



                                       3
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 4 of 23   PageID #: 258



                                   STANDARD

             Rule 12(c) provides: “After the pleadings are closed –

  but early enough not to delay trial – a party may move for

  judgment on the pleadings.”      “Although [Ashcroft v.] Iqbal[, 556

  U.S. 662 (2009),] establishes the standard for deciding a

  Rule 12(b)(6) motion, we have said that Rule 12(c) is

  functionally identical to Rule 12(b)(6) and that the same

  standard of review applies to motions brought under either

  rule.”   Cafasso ex rel U.S. v. Gen. Dynamics C4 Sys., Inc., 637

  F.3d 1047, 1054 n.4 (9th Cir. 2011) (citations and internal

  quotation marks omitted).      On a motion for judgment on the

  pleadings, the Court must “accept as true all allegations in

  [the plaintiff’s] complaint and treat as false those allegations

  in the answer that contradict [the plaintiff’s] allegations.”

  Cell Therapeutics, Inc. v. Lash Grp., Inc., 586 F.3d 1204, 1206

  n.2 (9th Cir. 2009) (citation omitted).         “[J]udgment on the

  pleadings is properly granted when there is no issue of material

  fact in dispute, and the moving party is entitled to judgment as

  a matter of law[.]”     Jackson v. Barnes, 749 F.3d 755, 763 (9th

  Cir. 2014) (citation and internal quotation marks omitted).

  However, the Court need not “accept as true allegations that

  contradict matters properly subject to judicial notice” or

  “allegations that are merely conclusory, unwarranted deductions

  of fact, or unreasonable inferences.”        In re Gilead Scis. Sec.

                                       4
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 5 of 23   PageID #: 259



  Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citation and

  quotation marks omitted).      Therefore, to survive a Rule 12(c)

  motion, “a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible

  on its face.’”    See Iqbal, 556 U.S. at 678 (quoting Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)).         A claim is

  facially plausible when the factual allegations supporting it

  “allow[] the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.”          Id. (citing

  Twombly, 550 U.S. at 556).

                                  DISCUSSION

  I.      42 U.S.C. § 1983 Claims

               Because Plaintiffs are pro se, this Court must

  liberally construe their pleadings.        See Erickson v. Pardus, 551

  U.S. 89, 94 (2007) (per curiam) (“a pro se complaint, however

  inartfully pleaded, must be held to less stringent standards

  than formal pleadings drafted by lawyers” (citation and

  quotation marks omitted)).      Both Count I and II allege claims

  pursuant to 42 U.S.C. § 1983.       Section 1983 states, in pertinent

  part:

               Every person who, under color of any statute,
               ordinance, regulation, custom, or usage, of any
               State or Territory or the District of Columbia,
               subjects, or causes to be subjected, any citizen
               of the United States or other person within the
               jurisdiction thereof to the deprivation of any
               rights, privileges, or immunities secured by the

                                       5
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 6 of 23    PageID #: 260



               Constitution and laws, shall be liable to the
               party injured in an action at law, suit in
               equity, or other proper proceeding for
               redress . . . .

               It is well settled that neither a state, a state

  agency, nor a state official sued in his official capacity is a

  “person” for purposes of a § 1983 action seeking monetary

  damages.   See, e.g., Will v. Mich. Dep’t of State Police, 491

  U.S. 58, 70–71 (1989).      Further, in enacting § 1983, Congress

  did not abrogate the states’ Eleventh Amendment immunity.             See

  id. at 66.    However, “official-capacity actions for prospective

  relief are not treated as actions against the State.”             Id. at 71

  n.10 (citations and quotation marks omitted).          Similarly,

  sovereign immunity does not shield a state officer’s alleged

  violation of the federal constitution when the plaintiff is

  seeking prospective injunctive relief.        Pennhurst State Sch. &

  Hosp. v. Halderman, 465 U.S. 89, 102-03 (1984).          Still, courts

  cannot award retroactive relief for a prior violation under the

  guise of a prospective injunction.        See Edelman v. Jordan, 415

  U.S. 651, 668 (1974).

               As the United States Supreme Court stated:

                    Relief that in essence serves to compensate
               a party injured in the past by an action of a
               state official in his official capacity that was
               illegal under federal law is barred even when the
               state official is the named defendant. This is
               true if the relief is expressly denominated as
               damages. See, e.g., Ford Motor Co. v. Department


                                       6
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 7 of 23   PageID #: 261



             of Treasury of Indiana, 323 U.S. 459 (1945).[2]
             It is also true if the relief is tantamount to an
             award of damages for a past violation of federal
             law, even though styled as something else. See,
             e.g., Green v. Mansour, [474 U.S. 64,] 69–70
             [(1985)]; Edelman v. Jordan, 415 U.S. 651, 664–
             668 (1974). On the other hand, relief that
             serves directly to bring an end to a present
             violation of federal law is not barred by the
             Eleventh Amendment even though accompanied by a
             substantial ancillary effect on the state
             treasury. See Milliken v. Bradley, 433 U.S. 267,
             289–290 (1977); Edelman, supra 415 U.S., at 667–
             668.

                  For Eleventh Amendment purposes, the line
             between permitted and prohibited suits will often
             be indistinct: “[T]he difference between the type
             of relief barred by the Eleventh Amendment and
             that permitted under Ex parte Young[, 209 U.S.
             123 (1908),] will not in many instances be that
             between day and night.” Edelman, supra, at 667.
             Compare, e.g., Quern v. Jordan, 440 U.S. 332
             (1979), with Green v. Mansour, supra. In
             discerning on which side of the line a particular
             case falls, we look to the substance rather than
             to the form of the relief sought, see, e.g.,
             Edelman, supra 415 U.S., at 668, and will be
             guided by the policies underlying the decision in
             Ex parte Young.

  Papasan v. Allain, 478 U.S. 265, 278–79 (1986) (some alterations

  in Papasan) (footnote omitted).

             There has been no allegation that Plaintiffs have

  already been evicted, so the relief they are seeking, the

  prevention of a future eviction, is arguably prospective.            Also,

  although the State Defendants have been sued in their official


       2 Ford Motor was overruled on other grounds by Lapides
  v. Board of Regents of University System of Georgia, 535
  U.S. 613, 614 (2002).
                                       7
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 8 of 23   PageID #: 262



  capacity, Plaintiffs are not seeking damages; they are seeking

  declaratory and injunctive relief.        For these reasons, the

  Eleventh Amendment does not preclude Plaintiffs from bringing

  these claims for prospective relief against the individuals

  named as defendants in their official capacity.

       A.      Standing

               The State Defendants argue Plaintiffs lack standing.

  “To have standing under Article III [of the United States

  Constitution], a plaintiff must have (1) a concrete and

  particularized injury that (2) is caused by the challenged

  conduct and (3) is likely redressable by a favorable judicial

  decision.”    Juliana v. United States, 947 F.3d 1159, 1168 (9th

  Cir. 2020) (some citations omitted) (citing Friends of the

  Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,

  180–81, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000)).          The State

  Defendants argue Plaintiffs have not demonstrated an injury,

  causation, or redressability.

               “The party invoking federal jurisdiction bears the

  burden of establishing these elements.”         Lujan v. Defs. of

  Wildlife, 504 U.S. 555, 561 (1992) (citations omitted).            The

  general rule is that, “[a]t the pleading stage, general factual

  allegations of injury resulting from the defendant’s conduct may

  suffice, for on a motion to dismiss we ‘presum[e] that general

  allegations embrace those specific facts that are necessary to

                                       8
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 9 of 23   PageID #: 263



  support the claim.’”     Id. (some alterations in Lujan v. Defs. of

  Wildlife) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871,

  889 (1990)).    Here, however, the conclusory allegations offered

  will not suffice.     Although Plaintiffs allege they reside on the

  Property, the State Defendants correctly point out that

  Plaintiffs have not identified a legally protected interest as

  required by the first element of standing.         As Plaintiffs

  concede, the Property was leased from and “returned” to DHHL by

  “the ‘official’ lessee,” Eyvette Mahuka.         See Complaint at

  pg. 7.   The Court is sympathetic to the potential loss of

  Plaintiffs’ residence, however Plaintiffs have not alleged the

  existence of any legally identifiable property interests arising

  from their occupation of the Property.        Therefore, the

  conclusory allegation that it has been unlawfully taken without

  appropriate compensation or due process is insufficient to

  allege an actionable injury to an identifiable interest.

  Because Plaintiffs have failed to demonstrate injury, they

  cannot carry their burden on standing, and the Court need not

  reach the State Defendants’ arguments with respect to causation

  and redressability.

             However, if the Court were to assume that the element

  of injury was sufficiently pled, causation would also be

  sufficiently pled.     “[C]ausation . . . requires a showing that

  his injury is ‘fairly traceable to the challenged action of the

                                       9
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 10 of 23   PageID #: 264



  defendant, and not the result of the independent action of some

  third party not before the court.’”        Mendia v. Garcia, 768 F.3d

  1009, 1012 (9th Cir. 2014) (quoting Bennett v. Spear, 520 U.S.

  154, 167, 117 S. Ct. 1154, 137 L. Ed. 2d 281 (1997)).

  “Causation may be found even if there are multiple links in the

  chain connecting the defendant’s unlawful conduct to the

  plaintiff’s injury, and there’s no requirement that the

  defendant’s conduct comprise the last link in the chain.”            Id.

  (citing Bennett, 520 U.S. at 168–69, 117 S. Ct. 1154).             Although

  Eyvette Mahuka’s surrender of the Property may have been the

  catalyst to the events at issue, Plaintiffs’ alleged injury is

  traceable to the State Defendants through their notice to

  vacate, which was directed towards Plaintiffs, and the alleged

  lack of due process.

              A closer question exists on the issue of

  redressability.

              To establish redressability, a plaintiff must
              show that it is “likely, as opposed to merely
              speculative, that the injury will be redressed by
              a favorable decision.” Lujan v. Defenders of
              Wildlife, 504 U.S. 555, 561, 112 S. Ct. 2130, 119
              L. Ed. 2d 351 (1992) (internal quotation marks
              omitted). A plaintiff’s burden to demonstrate
              redressability is “relatively modest.” Renee v.
              Duncan, 686 F.3d 1002, 1013 (9th Cir. 2012)
              (quoting Bennett v. Spear, 520 U.S. 154, 171, 117
              S. Ct. 1154, 137 L. Ed. 2d 281 (1997)). She
              “need not demonstrate that there is a ‘guarantee’
              that [her] injuries will be redressed by a
              favorable decision,” id. (quoting Graham v. FEMA,
              149 F.3d 997, 1003 (9th Cir. 1998)); rather, a

                                       10
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 11 of 23   PageID #: 265



              plaintiff need only “show a ‘substantial
              likelihood’ that the relief sought would redress
              the injury,” Mayfield v. United States, 599 F.3d
              964, 971 (9th Cir. 2010). If, however, a
              favorable judicial decision would not require the
              defendant to redress the plaintiff’s claimed
              injury, the plaintiff cannot demonstrate
              redressability, see, e.g., Mayfield, 599 F.3d at
              971, unless she adduces facts to show that the
              defendant or a third party are nonetheless likely
              to provide redress as a result of the decision,
              see Lujan, 504 U.S. at 562, 112 S. Ct. 2130.

                   Finally, even where a plaintiff requests
              relief that would redress her claimed injury,
              there is no redressability if a federal court
              lacks the power to issue such relief. See
              Republic of Marshall Islands v. United States,
              865 F.3d 1187, 1199 (9th Cir. 2017)
              (“Redressability requires an analysis of whether
              the court has the power to right or to prevent
              the claimed injury.” (emphasis added) (quoting
              Gonzales v. Gorsuch, 688 F.2d 1263, 1267 (9th
              Cir. 1982) (Kennedy, J.))). . . .

  M.S. v. Brown, 902 F.3d 1076, 1083 (9th Cir. 2018) (emphasis in

  M.S.).

              Plaintiffs’ requested declaratory relief alone is not

  substantially likely to mitigate Plaintiffs’ injury.             See

  Juliana, 947 F.3d at 1170 (citations omitted) (“A declaration,

  although undoubtedly likely to benefit the plaintiffs

  psychologically, is unlikely by itself to remediate their

  alleged injuries absent further court action.”).           The

  substantive relief sought by Plaintiffs is injunctive,

  specifically: 1) enjoining the defendants from judicially

  ejecting Plaintiffs from the Property (“Injunction 1”); and


                                       11
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 12 of 23   PageID #: 266



  2) enjoining the defendants from ejecting all native Hawaiians

  residing on Hawaiian Home Lands, until such procedures are in

  place sufficient to protect their interests (“Injunction 2”).

  [Complaint at pgs. 12-13.]       Although Plaintiffs explicitly seek

  to enjoin judicial proceedings, redressability is satisfied,

  provided that the judicial proceedings at issue have not

  commenced.    See Conner v. Aila, CIV. NO. 19-00233 JMS-KJM, 2019

  WL 4047609, at *3 (D. Hawai`i Aug. 27, 2019) (concluding that

  the plaintiffs’ attempt to enjoin the state official defendants

  from proceeding with a pending state court action to eject the

  plaintiffs from DHHL land was precluded by the Anti-Injunction

  Act, 28 U.S.C. § 2283); see also Dombrowski v. Pfister, 380 U.S.

  479, 484 n.2 (1965) (citation omitted) (stating that the Anti–

  Injunction Act does not “not preclude injunctions against the

  institution of state court proceedings, but only bar[s] stays of

  suits already instituted.”).       Neither party has raised the issue

  of the Anti-Injunction Act, and the Court declines to do so sua

  sponte.

               To the extent the Plaintiffs seek the entry of

  Injunction 2 on behalf of all native Hawaiians, Plaintiffs are

  not permitted to appear on behalf of others.          See Hou 1778

  Hawaiians v. United States Dep’t of Justice, CIVIL NO. 15-00320

  SOM/BMK, 2016 WL 335851, at *3 (D. Hawai`i Jan. 27, 2016)

  (concluding that the pro se plaintiff, who was not an attorney,

                                       12
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 13 of 23   PageID #: 267



  was prohibited from representing others (citing Simon v.

  Hartford Life, Inc., 546 F.3d 661, 664–64 (9th Cir. 2008))).

  There is no evidence either Plaintiff is a licensed attorney and

  authorized to practice in this district court.          Plaintiffs may

  only seek Injunction 2 as to their own interests.

              In sum, although causation is sufficiently pled and

  redressability is sufficiently pled in part, Plaintiffs have not

  sufficiently pled injury, and therefore Plaintiffs have not

  demonstrated they have standing to pursue these claims.

        B.    Failure to State a Claim - Count I

              The State Defendants argue Plaintiffs fail to state a

  claim upon which relief can be granted with regard to Count I

  because they fail to allege that they possess a legally

  identifiable interest in the Property under the standard

  applicable to Rule 12(c) motions.         The Court agrees.    The lack

  of sufficient factual allegations is due, at least in part, to

  the unique nature of the property at issue.          Because Eyvette

  Mahuka leased the Property from DHHL, one of the statutory

  conditions of her lease prevented her from transferring the

  lease, or holding the Property for the benefit of any other

  individual or group, except a native Hawaiian or Hawaiians and

  even then, only upon the approval of the DHHL.          See Hawaiian

  Homes Commission Act, § 208(5), Pub. L. No. 86-3, 73 Stat. 5



                                       13
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 14 of 23    PageID #: 268



  (1959).3   The DHHL accepted the surrender of the Property.            See

  Haw. Admin. R. § 10-3-66(a); see also Complaint at pg. 8

  (stating Plaintiffs received notice that the State Defendants

  accepted Eyvette Mahuka’s surrender of the Property).              Accepting

  Plaintiffs’ factual allegations regarding Eyvette Mahuka’s

  surrender of the Property as true, see Complaint at pg. 7,

  Plaintiffs have not alleged sufficient facts to support the

  proposition that they have an interest in the Property under

  Hawai`i state law.     Furthermore, Plaintiffs’ allegation that the

  State Defendants violated the Takings Clause of the United

  States Constitution is a legal conclusion and thus not entitled

  to be accepted as true.      See Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009).    Without sufficient factual allegations to

  substantiate the existence of an interest in the Property, the

  Court is unable to reasonably infer that the State Defendants

  are liable for the misconduct of invading that interest.

  Because Plaintiffs fail to allege a plausible claim in Count I,

  the State Defendants’ Motion is granted as to Count I.




        3It is undisputed that      an official transfer of the
  lease from Eyvette Mahuka to      Plaintiffs, approved by the
  DHHL, has not occurred. See       Complaint at pg. 7 (stating
  that Eyvette Mahuka “was the      ‘official’ lessee” of the
  Property).


                                       14
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 15 of 23   PageID #: 269



        C.     Failure to State a Claim - Count II

               In Count II, Plaintiffs allege they were deprived,

  without due process, of the same alleged interest in the

  Property referred to in Count I.          “A procedural due process

  claim has two elements: deprivation of a Constitutionally

  protected liberty or property interest and denial of adequate

  procedural protection.”      Krainski v. Nev. ex rel. Bd. of Regents

  of Nev. Sys. of Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010)

  (citation omitted).

                    The requirements of procedural due process
               apply only to the deprivation of interests
               encompassed by the Fourteenth Amendment’s
               protection of liberty and property. When
               protected interests are implicated, the right to
               some kind of prior hearing is paramount. But the
               range of interests protected by procedural due
               process is not infinite.

  Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569-70

  (1972) (footnote omitted).       To implicate the Fourteenth

  Amendment’s substantive protections, the interest at stake must

  be “within the Fourteenth Amendment’s protection of liberty and

  property.”    Id. at 571.    For the same reasons as stated with

  respect to Count I, Plaintiffs have not alleged that they have

  an ownership interest in the Property.         “The Fourteenth

  Amendment’s procedural protection of property is a safeguard of

  the security of interests that a person has already acquired in

  specific benefits.     These interests — property interests — may


                                       15
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 16 of 23   PageID #: 270



  take many forms.”     Id. at 576.    For the purpose of a due process

  analysis, the Supreme Court held that,

              [t]o have a property interest in a benefit, a
              person clearly must have more than an abstract
              need or desire for it. He must have more than a
              unilateral expectation of it. He must, instead,
              have a legitimate claim of entitlement to it. It
              is a purpose of the ancient institution of
              property to protect those claims upon which
              people rely in their daily lives, reliance that
              must not be arbitrarily undermined. It is a
              purpose of the constitutional right to a hearing
              to provide an opportunity for a person to
              vindicate those claims.

                   Property interests, of course, are not
              created by the Constitution. Rather they are
              created and their dimensions are defined by
              existing rules or understandings that stem from
              an independent source such as state law—rules or
              understandings that secure certain benefits and
              that support claims of entitlement to those
              benefits. . . .

  Id. at 577.

              Plaintiffs have not alleged they possess a cognizable

  interest in retaining the benefit of the Property leased from

  DHHL by their sister.      Again, Plaintiffs’ concerns about losing

  their home are duly acknowledged, and the Court does not take

  the situation lightly.      However, Plaintiffs’ unilateral

  expectation of, or desire to, continue occupying the Property

  does not give rise to a legally identifiable interest for

  purposes of the Due Process clause.        Without allegations to

  support a finding of a constitutionally protected interest,

  there can be no deprivation of that interest, and thus the first

                                       16
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 17 of 23   PageID #: 271



  element of the due process analysis is not sufficiently pled.

  Therefore, Plaintiffs’ Count II lacks the facial plausibility

  required to survive a Rule 12(c) motion.

               Plaintiffs have not alleged sufficient facts to

  support a plausible claim that a violation of either the Takings

  Clause or the Due Process Clause occurred.          The State

  Defendants’ Motion is therefore granted with respect to both of

  Plaintiffs’ claims.

  II.   Reconsideration of the 8/26/19 Order

               In their Memorandum in Opposition, Plaintiffs request

  that this Court reconsider the ruling in the 8/26/19 Order.             In

  their 5/28/20 Response, Plaintiffs state they are not seeking

  reconsideration of the 8/26/19 Order, and instead would like the

  Court to enter judgment against them so they may begin their

  appeal of the 8/26/19 Order.       To the extent that Plaintiffs seek

  relief from the 8/26/19 Order under Fed. R. Civ. P. 60(b) in

  their Memorandum in Opposition, Plaintiffs’ request is denied as

  untimely.4     See Local Rule LR60.1 (stating motions for


        4   Rule 60(b) states, in relevant part:

               On motion and just terms, the court may relieve a
               party . . . from a final . . . order . . . for
               the following reasons:

                    (1) mistake, inadvertence, surprise, or
                    excusable neglect;

                                                       (. . . continued)
                                       17
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 18 of 23   PageID #: 272



  reconsideration asserting “[m]anifest error of law or fact . . .

  must be filed and served within fourteen (14) days after the

  court’s order is issued”).

              However, even if the Court were to consider

  Plaintiffs’ argument that the Court erred in dismissing the

  United States in its 8/26/19 Order, Plaintiffs have not

  demonstrated a manifest error occurred warranting relief from

  the 8/26/19 Order.      To the extent that Plaintiffs seek

  reconsideration or modification of the 8/26/19 Order, Plaintiffs

  argue this Court erred in dismissing the United States, stating

  “‘the United States is an indispensable party.’”           [Mem. in Opp.

  at 2 (quoting Carroll v. Nakatani, 342 F.3d 934, 944 (9th Cir.

  2003)).]    Plaintiffs’ position is construed as a request for

  relief from the 8/26/19 Order pursuant to Rule 60(b)(1).



                    (2) newly    discovered evidence that, with
                    reasonable   diligence, could not have been
                    discovered   in time to move for a new trial
                    under Rule   59(b);

                    (3) fraud (whether previously called
                    intrinsic or extrinsic), misrepresentation,
                    or misconduct by an opposing party;

                    (4)   the judgment is void;

                    (5) the judgment has been satisfied,
                    released, or discharged; it is based on an
                    earlier judgment that has been reversed or
                    vacated; or applying it prospectively is no
                    longer equitable; or

                    (6)   any other reason that justifies relief.
                                       18
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 19 of 23   PageID #: 273



  Plaintiffs have not presented any indicia of a manifest error of

  law or fact in the 8/26/19 Order to suggest the United States

  was an indispensable party.       “[T]he United States was a

  necessary party when a plaintiff challenged the eligibility

  requirements of the lease program because the Admission Act

  requires the United States to approve any change to the

  eligibility requirements.”       Hopkins v. Aila, CIVIL NO. 19-00321

  JAO-WRP, 2019 WL 5213833, at *4 (D. Hawai`i Oct. 16, 2019) (some

  citations omitted) (citing Arakaki v. Lingle, 477 F.3d 1048,

  1059 (9th Cir. 2007)).      Neither of Plaintiffs’ claims challenge

  the eligibility requirements of the DHHL leases, or the

  constitutionality of the terms of the trust.          Therefore,

  Plaintiffs’ continued assertion that the United States is an

  indispensable party amounts to a mere disagreement with the

  Court’s analysis in the 8/26/19 Order, which is not a basis for

  granting Rule 60(b) relief.       See Bodyguard Prods., Inc. v.

  Doe 1, CIVIL NO. 18-00276 JAO-RLP, 2019 WL 1083764, at *1 (D.

  Hawai`i Mar. 7, 2019) (“Mere disagreement with a court’s

  analysis in a previous order is not a sufficient basis for

  reconsideration.” (citing White v. Sabatino, 424 F. Supp. 2d

  1271, 1274 (D. Haw. 2006); Haw. Stevedores, Inc. v. HT & T Co.,

  363 F. Supp. 2d 1253, 1269 (D. Haw. 2005))).

              The only other possibly applicable subsection under

  which Plaintiffs could seek relief from the 8/26/19 Order is

                                       19
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 20 of 23   PageID #: 274



  Rule 60(b)(6).     “Rule 60(b)(6) relief normally will not be

  granted unless the moving party is able to show both injury and

  that circumstances beyond its control prevented timely action to

  protect its interests.”      Navajo Nation v. Dep’t of the Interior,

  876 F.3d 1144, 1173 (9th Cir. 2017) (citation and quotation

  marks omitted).     Plaintiffs have not presented any circumstances

  beyond their control that prevented timely protection of their

  interests after the filing of the 8/26/19 Order.           Thus, relief

  from the 8/26/19 Order is not available pursuant to

  Rule 60(b)(6).

              Finally, although presented with the opportunity to

  file an amended complaint and the opportunity to respond to the

  instant Motion, Plaintiffs request to forego litigation at the

  district court level, and instead ask that a final judgment be

  entered against them for the purpose of pursuing an appeal of

  the 8/26/19 Order.     See 5/28/20 Response at 5 (stating that

  Plaintiffs “purposefully ignored this Court’s Order to Amend

  their Complaint to fix this Court’s perceived deficiency of the

  Plaintiff’s [sic] complaint as it relates to the United States

  Defendant”).    For these reasons, relief from the 8/26/19 Order

  will not be granted under Rule 60(b)(1) or (6).          Plaintiffs’

  request in the Memorandum in Opposition for reconsideration of

  the 8/26/19 Order is denied.



                                       20
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 21 of 23   PageID #: 275



  III. Summary and Leave to Amend

              In sum, the Motion is granted.       In the context of a

  Rule 12(c) motion, “[d]ismissal without leave to amend is

  appropriate only when the Court is satisfied that an amendment

  could not cure the deficiency.”        Harris v. Cty. of Orange, 682

  F.3d 1126, 1135 (9th Cir. 2012) (citation omitted).           Also, “a

  district court should grant leave to amend even if no request to

  amend the pleading was made, unless it determines that the

  pleading could not possibly be cured by the allegation of other

  facts,” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

  (citation and quotation marks omitted), because the Court “has a

  duty to ensure that pro se litigants do not lose their right to

  a hearing on the merits of their claim due to ignorance of

  technical procedural requirements,” see Balistreri v. Pacifica

  Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990) (citations

  omitted).    However, as an exercise of discretion, a court may

  “deny leave to amend due to ‘undue delay, bad faith or dilatory

  motive on part of the movant, repeated failure to cure

  deficiencies by amendments previously allowed, undue prejudice

  to the opposing party . . . , [and] futility of amendment.’”

  Carvalho v. Equifax Info. Servs., 629 F.3d 876, 892–93 (9th Cir.

  2010) (alterations in Carvalho) (quoting Foman v. Davis, 371

  U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962)).



                                       21
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 22 of 23   PageID #: 276



               The State Defendants have made no showing of undue

  delay, bad faith, prejudice, or futility.5         Therefore, the only

  remaining factor in the analysis is Plaintiffs’ repeated failure

  to cure deficiencies in previously allowed amendments.             As

  previously noted, Plaintiffs explicitly informed the Court of

  their decision to not amend their Complaint in an effort to

  obtain an adverse judgment that they could appeal to the Ninth

  Circuit.    Similarly, although given multiple opportunities to

  respond to the instant Motion, Plaintiffs instead reassert their

  previously submitted arguments regarding the need for the United

  States to remain a part of this litigation and do not respond to

  the arguments raised in the Motion.        See 5/28/20 Response at 2.

  This is not a case where Plaintiffs have repeatedly filed

  identically-flawed pleadings.       However, the result is the same

  regardless, in that the deficiencies in the pleadings remain

  unresolved despite a previous grant of leave to amend the

  Complaint and additional opportunities to respond to the instant

  Motion.    Thus, for repeated failures to cure the deficiencies,

  leave to amend is denied, and the Complaint is dismissed with

  prejudice.




        5As the party opposing leave to amend, the State
  Defendants have the burden to establish prejudice. See DCD
  Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir.
  1987) (citing Beeck v. Aqua-slide ‘N’ Dive Corp., 562 F.2d
  537, 540 (8th Cir. 1977)).
                                       22
Case 1:19-cv-00177-LEK-RT Document 66 Filed 06/29/20 Page 23 of 23   PageID #: 277



                                  CONCLUSION

              On the basis of the foregoing, the State Defendants’

  Motion for Judgment on the Pleadings, filed December 13, 2019,

  is HEREBY GRANTED.     Plaintiffs’ Complaint, filed April 8, 2019

  is HEREBY DISMISSED WITH PREJUDICE.        There being no remaining

  claims in this case, this Court DIRECTS the Clerk’s Office to

  close the case unless Plaintiffs file a motion for

  reconsideration within fourteen days of the entry of this Order.

              IT IS SO ORDERED.

              DATED AT HONOLULU, HAWAI`I, June 29, 2020.




  FRANKLIN MAHUKA, JR., ET AL. VS. WILLIAM ALIA, ETC., ET AL; CV
  19-00177 LEK-RT; ORDER GRANTING STATE DEFENDANTS' MOTION FOR
  JUDGMENT ON THE PLEADINGS AND DENYING PLAINTIFFS' REQUEST FOR
  RECONSIDERATION



                                       23
